DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see section II, have been fully considered but they are not persuasive:
Applicant argues that “Chen does not feature distinguishing between the case where the UE ID part 2 is transmitted and the case where the complete UE ID is transmitted”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “distinguishing between the case where the UE ID part 2 is transmitted and the case where the complete UE ID is transmitted”) are not recited in the rejected claim(s).  Although the claim(s) is/are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant argues that “in claimed aspects, a complete message includes either "the second part of the 5G identifier" or "the 5G identifier" by distinguishing between the two following conditions: "in case that the setup message is received as a response to the terminal transmitting a request message for requesting the RRC connection establishment" and "in case that the setup message is received as a response to the terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection." The applied references, whether considered independently or in combination, do not disclose or render obvious the combination of elements of amended claim 1”.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Additionally, claim 1 recites a first complete message and a second complete message and not a single complete message as Applicant claim above. Furthermore, the rejection shows that a first complete message includes the second part of the 5G identifier in case that the setup message is received as a response to the terminal transmitting a request message for requesting the RRC connection establishment (see at least page 5 of the previous office action) and the rejection additionally disclose a situation where a second complete message includes the 5G identifier (see at least page 5 of the previous office action where it recites fig. 3’s MSG 5 and ¶ 106 of Chen). Thus, although Chen teaches a “second complete message includes the 5G identifier”, the terminal and the setup message is received, Chen does not disclose the situation where a “second complete message includes the 5G identifier” “in case that the setup message is received as a response to the terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection”. Lin is brought in to teach “transmitting, to a gNB, in case that a setup message is received as a response to a terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection, a complete message for confirming a RRC connection establishment” (see pages 6-7 of the previous office action where Lin teaches transmitting a MSG 5). In view of what Lin teaches (e.g., “transmitting, to a gNB, in case that a setup message is received as a response to a terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection, a complete message for confirming a RRC connection establishment”) and what Chen already teaches (e.g., “transmitting, to the gNB, a second complete message for confirming the RRC connection establishment, wherein the second complete message includes the 5G identifier”), Chen as modified by Lin teaches “a second complete message includes the 5G identifier” “in case that the setup message is received as a response to the terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection” as argued by Applicant.
Applicant argues that “Therefore, Applicant submits that independent claim 1 is patentable over Chen, Liu and Tseng. Furthermore, because independent claims 6, 11 and 16 recite similar elements, Applicant submits that claims 6, 11 and 16 are patentable over Chen, Liu and Tseng for similar reasons”.
For at least the reasons presented above with respect to claim 1 and the rejection shown below for claims 1, 6, 11 and 16, claims 1, 6, 11 and 16 are rejected.
For Applicant’s arguments in “Dependent Claims 2, 7, 12 and 17”, for at least the reasons presented above and the rejection of claims 2, 7, 12 and 17 shown below, claims 2, 7, 12 and 17 are rejected.
For Applicant’s arguments in “Dependent Claims 4-5, 9-10, 14-15 and 19-20”, for at least the reasons presented above and the rejection of claims 4-5, 9-10, 14-15 and 19-20 shown below, claims 4-5, 9-10, 14-15 and 19-20 are rejected.
For Applicant’s arguments in section IV, for at least the reasons presented above with respect to claim 1 and the rejection shown below for claims 1 and 6, claims 1 and 6 are rejected over Chen.
For Applicant’s arguments in section V, for at least the reasons presented above with respect to claim 1 and the rejection shown below for claims 11 and 16, claims 11 and 16 are rejected over Chen in view of Liu.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1-2, 6-7, 11-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20190350002 by Chen et al (hereinafter Chen) and in view of US PGPub 20210067945 by Liu et al (hereinafter Liu) and in further view of US PGPub 20190150221 by Tseng et al (hereinafter Tseng).

Regarding claim 1, Chen teaches a method of a terminal in a wireless communication system, the method comprising: 

obtaining a 5G identifier of the terminal, which has been assigned before receiving the setup message, the 5G identifier including a first part and a second part (¶ 49, a UE may segment the UE ID into two parts: a UE ID part 1…the UE may transmit the UE ID part 1 in a first message; fig. 3, shows UE 31 transmission MSG 3 (RRC Connection Request) to BS 33 carrying UE ID part 1 and MSG 3 being sent/received before receiving/transmitting MSG 4; ¶ 35, The 5G -S-TMSI may be a UE ID. Although not explicitly stated, since there is segmenting a defined/ assigned UE ID/5G-S-TMSI of the UE into at least UE ID part 1, which is transmitted by the UE in MSG 3 before receiving/transmitting MSG 4, the UE must obtain the defined/ assigned UE ID/5G-S-TMSI before transmitting the MSG 3, which is before receiving/transmitting MSG 4); 
transmitting, to the gNB, in case that the setup message is received as a response to the terminal transmitting a request message for requesting the RRC connection establishment, a first complete message for confirming the RRC connection establishment, wherein the first complete message includes the second part of the 5G identifier and the first complete message does not include the first part of the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response 
and transmitting, to the gNB, a second complete message for confirming the RRC connection establishment, wherein the second complete message includes the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 and MSG 5 carrying UE ID part 2; ¶ 106, In some other implementations, the UE ID part 2 may be the complete UE ID information bits; ¶ 35, The 5G -S-TMSI may be a UE ID).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5). 
Although Chen teaches the gNB and the setup message is received (Chen fig. 3, shows UE 31 receiving from BS 33 MSG 4; ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE; ¶ 38, an RRC connection setup message may also be referred to as an RRC setup message) and the terminal and a second complete message for confirming the RRC connection establishment (Chen fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5; ¶ 45, the Message 5 (MSG 5) may be an RRC connection setup complete message), wherein the second complete message includes the 5G identifier (Chen ¶ 106 and 35), Chen does not explicitly disclose transmitting, to the gNB, in case that the setup message is received as a response to the terminal transmitting a resume request message for requesting a resumption of a 
Liu in the same or similar field of endeavor teaches transmitting, to a gNB, in case that a setup message is received as a response to a terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection, a complete message for confirming a RRC connection establishment (¶ 91, UE 115-a may start an RRC establishment procedure with cell 225-b of base station 105-b by transmitting an RRC resume request via cell 225-b to base station 105-b…base station 105-b may reply with an RRC connection setup on cell 225-b. UE 115-a may transmit an auto-RAC report with either an RRC resume complete message or an RRC connection setup complete message; ¶ 98, Upon receipt of the RRC resume message or RRC connection setup, UE 115-b may transition to an RRC connected state. At 340, UE 115-b may transmit an RRC resume complete message, or an RRC connection setup complete message, to base station 105-d; ¶ 62, an RRC connection between a UE 115 and a base station 105; ¶ 42, Base stations 105 described herein may include or may be referred to by those skilled in the art as…a next-generation Node B or giga-nodeB (either of which may be referred to as a gNB)). By modifying Chen’s teachings of the gNB and the setup message is received and the terminal and a second complete message for confirming the RRC connection establishment, wherein the second complete message includes the 5G identifier with Liu’s teachings of transmitting, to a gNB, in case that a setup message is received as a response to a terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection, a complete message for confirming a RRC connection establishment, the modification results in transmitting, to the gNB, in case that the setup message is received as a response to the terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection, a second complete 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Liu’s above teachings. The motivation is reducing the number of RRC connection registrations (Liu ¶ 5). Known work in one field of endeavor (Liu prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (reducing the number of RRC connection registrations) or other market forces if the variations are predictable to one or ordinary skill in the art.
	Although the combination teaches the resume request message for requesting the resumption of the suspended RRC connection is transmitted and the gNB, the combination does not explicitly disclose in case that the resume request message for requesting the resumption of the suspended RRC connection is transmitted to the gNB, the resume request message includes an inactive state radio network temporary identifier (I-RNTI) or a part of the I-RNTI, and the I-RNTI and the part of the I-RNTI are associated with a size of the resume request message.
	Tseng in the same or similar field of endeavor teaches in case that a resume request message for requesting a resumption of a suspended RRC connection is transmitted to a gNB, the resume request message includes an inactive state radio network temporary identifier (I-RNTI) or a part of the I-RNTI, and the I-RNTI and the part of the I-RNTI are associated with a size of the resume request message (¶ 49, UE may transition from RRC_CONNECTED state 262 to RRC_INACTIVE state 264 through an RRC Suspend procedure (e.g., procedure c). Conversely, the UE may transition from RRC_INACTIVE state 264 to RRC_CONNECTED state 262 through an RRC Resume procedure; fig. 3A and ¶ 51, discloses an RRC Resume procedure 


Regarding claim 6, Chen teaches a method of a new radio (NR) base station (gNodeB, gNB) connected to a fifth generation (5G) core (5GC) in a wireless communication system, the method comprising: 
transmitting, to a terminal, a setup message for radio resource control (RRC) connection establishment (fig. 3, shows UE 31 receiving from BS 33 MSG 4 in response to MSG 3 (RRC Connection Request); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE; ¶ 38, an RRC connection setup message may also be referred to as an RRC setup message); 
receiving, from the terminal, in case that the setup message is transmitted as a response to the gNB receiving a request message for requesting the RRC connection establishment, a first complete message for confirming the RRC connection establishment, wherein the first complete message includes a second part of a 5G identifier and the first complete message does not include a first part of the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 which is based on BS 33 receiving MSG 3 and MSG 5 carrying UE ID part 2. Thus, fig. 3 shows no UE ID part 1 in MSG 5; ¶ 34, a Message 3 (MSG 3) (e.g., an RRC connection request 
and receiving, from the terminal, a second complete message for confirming the RRC connection establishment, wherein the second complete message includes the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 and MSG 5 carrying UE ID part 2; ¶ 106, In some other implementations, the UE ID part 2 may be the complete UE ID information bits; ¶ 35, The 5G -S-TMSI may be a UE ID),
wherein the 5G identifier has been assigned to the terminal before transmitting the setup message (¶ 49, a UE may segment the UE ID into two parts: a UE ID part 1…the UE may transmit the UE ID part 1 in a first message; fig. 3, shows UE 31 transmission MSG 3 (RRC Connection Request) to BS 33 carrying UE ID part 1 and MSG 3 being sent/received before receiving/transmitting MSG 4; ¶ 35, The 5G -S-TMSI may be a UE ID. Although not explicitly stated, since there is segmenting a defined/ assigned UE ID/5G-S-TMSI of the UE into at least UE ID part 1, which is transmitted by the UE in MSG 3 before receiving/transmitting MSG 4, the UE must obtain the defined/ assigned UE ID/5G-S-TMSI before the segmentation and transmitting the MSG 3, which is before receiving/transmitting MSG 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5). 
Although Chen teaches the terminal, the setup message is transmitted (Chen fig. 3, shows UE 31 receiving from BS 33 MSG 4; ¶ 45, the Message 4 (MSG 4) may be an RRC connection 
Liu in the same or similar field of endeavor teaches receiving, from a terminal, in case that a setup message is transmitted as a response to a gNB receiving a resume request message for requesting a resumption of a suspended RRC connection, a complete message for confirming a RRC connection establishment (¶ 91, UE 115-a may start an RRC establishment procedure with cell 225-b of base station 105-b by transmitting an RRC resume request via cell 225-b to base station 105-b…base station 105-b may reply with an RRC connection setup on cell 225-b. UE 115-a may transmit an auto-RAC report with either an RRC resume complete message or an RRC connection setup complete message; ¶ 98, Upon receipt of the RRC resume message or RRC connection setup, UE 115-b may transition to an RRC connected state. At 340, UE 115-b may transmit an RRC resume complete message, or an RRC connection setup complete message, to base station 105-d; ¶ 62, an RRC connection between a UE 115 and a base station 105; ¶ 42, Base stations 105 described herein may include or may be referred to by those skilled in the art as…a next-generation Node B or giga-nodeB (either of which may be referred to as a gNB)). By modifying Chen’s teachings of the terminal, the setup message is transmitted and the gNB and a second complete message for confirming the RRC connection establishment, wherein the second complete message includes the 5G identifier with Liu’s 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Liu’s above teachings. The motivation is reducing the number of RRC connection registrations (Liu ¶ 5). Known work in one field of endeavor (Liu prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (reducing the number of RRC connection registrations) or other market forces if the variations are predictable to one or ordinary skill in the art.
	Although the combination teaches the resume request message for requesting the resumption of the suspended RRC connection is received and the terminal, the combination does not explicitly disclose in case that the resume request message for requesting the resumption of the suspended RRC connection is received from the terminal, the resume request message includes an inactive state radio network temporary identifier (I-RNTI) or a part of the I-RNTI, and the I-RNTI and the part of the I-RNTI are associated with a size of the resume request message.
	Tseng in the same or similar field of endeavor teaches in case that a resume request message for requesting a resumption of a suspended RRC connection is received from a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Tseng’s above teachings. The motivation is providing efficient configuration and management for next generation wireless communication networks (Tseng ¶ 2). Known work in one field of endeavor (Tseng prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (efficient configuration and management for next generation wireless communication networks) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 11, Chen teaches a terminal in a wireless communication system (fig. 3, UE 31), the terminal comprising: 
to receive, from a new radio (NR) base station (gNodeB, gNB), a setup message for radio resource control (RRC) connection establishment (fig. 3, shows UE 31 receiving from BS 33 MSG 4 in response to MSG 3 (RRC Connection Request); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE; ¶ 38, an RRC connection setup message may also be referred to as an RRC setup message), the gNB being connected to a fifth generation (5G) core (5GC) (¶ 26, UE communicates with the network (e.g., …a Next-Generation Core (NGC) network…) through a Radio Access Network (RAN) established by the BS ;¶ 28, A BS may include, but is not limited to…a gNB and discloses a 5GC),
obtain a 5G identifier of the terminal, which has been assigned before receiving the setup message, the 5G identifier including a first part and a second part (¶ 49, a UE may segment the UE ID into two parts: a UE ID part 
to transmit, to the gNB, in case that the setup message is received as a response to the terminal transmitting a request message for requesting the RRC connection establishment, a first complete message for confirming the RRC connection establishment, wherein the first complete message includes a part of the 5G identifier and the first complete message does not include the first part of the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 which is based on UE 31 transmitting MSG 3 and MSG 5 carrying UE ID part 2. Thus, fig. 3 shows no UE ID part 1 in MSG 5; ¶ 34, a Message 3 (MSG 3) (e.g., an RRC connection request message); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE, and the Message 5 (MSG 5) may be an RRC connection setup complete message sent to the BS; ¶ 35, The 5G -S-TMSI may be a UE ID), 
and to transmit, to the gNB, a second complete message for confirming the RRC connection establishment, wherein the second complete message includes the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 and MSG 5 carrying UE ID part 2; ¶ 106, In some other implementations, the UE ID part 2 may be the complete UE ID information bits; ¶ 35, The 5G -S-TMSI may be a UE ID). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Chen’s other embodiment(s). The 
	Although Chen teaches the terminal and the gNB and the setup message is received (Chen fig. 3, shows UE 31 receiving from BS 33 MSG 4; ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE; ¶ 38, an RRC connection setup message may also be referred to as an RRC setup message) and a second complete message for confirming the RRC connection establishment (Chen fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5; ¶ 45, the Message 5 (MSG 5) may be an RRC connection setup complete message), wherein the second complete message includes the 5G identifier (Chen ¶ 106 and 35) and the above processes of the terminal, Chen does not explicitly disclose the terminal comprising a transceiver; and a controller configured to: control the transceiver to receive, from a gNB, a setup message for radio resource control (RRC) connection establishment, obtain a 5G identifier of the terminal, which has been assigned before receiving the setup message, control the transceiver to transmit, to the gNB, in case that the setup message is received as a response to the terminal transmitting a request message for requesting the RRC connection establishment, a first complete message for confirming the RRC connection establishment, wherein the first complete message includes a part of the 5G identifier, and control the transceiver to transmit, to the gNB, in case that the setup message is received as a response to the terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection, a second complete message for confirming the RRC connection establishment, wherein the second complete message includes the 5G identifier.
	Liu in the same or similar field of endeavor teaches a terminal comprising: a transceiver; and a controller configured to: control the transceiver to control the transceiver to receive from a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Liu’s above teachings. The motivation is reducing the number of RRC connection registrations (Liu ¶ 5). Known work in one field of endeavor (Liu prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (reducing the number of RRC connection registrations) or other market forces if the variations are predictable to one or ordinary skill in the art.
	Although the combination teaches the resume request message for requesting the resumption of the suspended RRC connection is transmitted and the gNB, the combination does not explicitly disclose in case that the resume request message for requesting the resumption of the suspended RRC connection is transmitted to the gNB, the resume request message includes an inactive state radio network temporary identifier (I-RNTI) or a part 
	Tseng in the same or similar field of endeavor teaches in case that a resume request message for requesting a resumption of a suspended RRC connection is transmitted to a gNB, the resume request message includes an inactive state radio network temporary identifier (I-RNTI) or a part of the I-RNTI, and the I-RNTI and the part of the I-RNTI are associated with a size of the resume request message (¶ 49, UE may transition from RRC_CONNECTED state 262 to RRC_INACTIVE state 264 through an RRC Suspend procedure (e.g., procedure c). Conversely, the UE may transition from RRC_INACTIVE state 264 to RRC_CONNECTED state 262 through an RRC Resume procedure; fig. 3A and ¶ 51, discloses an RRC Resume procedure where a UE transmits a RRC Resume Request message to a Serving Cell; ¶ 43, I-RNTI (inactive-radio network temporary identifier) is a unique identification used to identify the UE context for RRC_INACTIVE UE…In various implementations of the present application, the I-RNTI may be included in an RRC resume ID. In various implementation of the present application, the I-RNTI may include the required information to identify the UE context for RRC_INACTIVE UE. The required information (e.g., cell identity of the anchor gNB and the UE identity for the Serving gNB to recognize the anchor gNB of the UE) may also be included in the RRC resume ID. In some other implementations, two I-RNTI values, which one is fullI-RNTI and another is shortI-RNTI (truncation of the fullI-RNTI), may be configured to the UE. During the RRC Resume procedure, the UE would decide which I-RNTI (fullI-RNTI or shortI-RNTI) that the UE could apply based on the available size (e.g., 64 bits or 48 bits) of the RRC Resume Request message; ¶ 73, a serving gNB/cell). By modifying the combination’s teachings of the resume request message for requesting the resumption of the suspended RRC connection is transmitted and the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Tseng’s above teachings. The motivation is providing efficient configuration and management for next generation wireless communication networks (Tseng ¶ 2). Known work in one field of endeavor (Tseng prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (efficient configuration and management for next generation wireless communication networks) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 12, the combination teaches the terminal of claim 11, wherein the controller is further configured to: control the transceiver to transmit, to the gNB, the resume request message for requesting the resumption of the suspended RRC connection, and control the transceiver to receive, from the gNB, the setup message as a response to the resume request message (Chen fig. 3, UE 31 and BS 33; ¶ 45, the Message 4 (MSG 4) may be an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Liu’s teachings of a controller of a terminal is configured to: control a transceiver of the terminal to transmit, to a base station, a resume request message for requesting a resumption of a suspended RRC connection, and control the transceiver to receive, from the base station, a setup message as a response to the resume request message. The motivation is reducing the number of RRC connection registrations (Liu ¶ 5).

Regarding claim 16, Chen teaches a new radio (NR) base station (gNodeB, gNB) connected to a fifth generation (5G) core (5GC) in a wireless communication system (fig. 3, BS 33; ¶ 26, UE communicates with the network (e.g., …a Next-Generation Core (NGC) network…) through a Radio Access Network (RAN) established by the BS ;¶ 28, A BS may include, but is not limited to…a gNB and discloses a 5GC), the gNB comprising: 
to transmit, to a terminal, a setup message for radio resource control (RRC) connection establishment (fig. 3, shows UE 31 receiving from BS 33 MSG 4 in response to MSG 3 (RRC Connection Request); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE; ¶ 38, an RRC connection setup message may also be referred to as an RRC setup message), 
to receive, from the terminal, in case that the setup message is transmitted as a response to the gNB receiving a request message for requesting the RRC connection establishment, a first complete message for confirming the RRC connection establishment, wherein the first complete message includes a second part of a 5G identifier and the first complete message does not include a first part of the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 which is based on BS 33 receiving MSG 3 and MSG 5 carrying UE ID part 2. Thus, fig. 3 shows no UE ID part 1 in MSG 5; ¶ 34, a Message 3 (MSG 3) (e.g., an RRC connection request message); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE, and the Message 5 (MSG 5) may be an RRC connection setup complete message sent to the BS; ¶ 35, The 5G -S-TMSI may be a UE ID),
and to receive, from the terminal, a second complete message for confirming the RRC connection establishment, wherein the second complete message includes the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 and MSG 5 carrying UE ID part 2; ¶ 106, In some other implementations, the UE ID part 2 may be the complete UE ID information bits; ¶ 35, The 5G -S-TMSI may be a UE ID), 
wherein the 5G identifier has been assigned to the terminal before transmitting the setup message (¶ 49, a UE may segment the UE ID into two parts: a UE ID part 1…the UE may transmit the UE ID part 1 in a first message; fig. 3, shows UE 31 transmission MSG 3 (RRC Connection Request) to BS 33 carrying UE ID part 1 and MSG 3 being sent/received before receiving/transmitting MSG 4; ¶ 35, The 5G -S-TMSI may be a UE ID. Although not explicitly stated, since there is segmenting a defined/ assigned UE ID/5G-S-TMSI of the UE into at least UE ID part 1, which is transmitted by the UE in MSG 3 before receiving/transmitting MSG 4, the UE must obtain the defined/ assigned UE ID/5G-S-TMSI before the segmentation and transmitting the MSG 3, which is before receiving/transmitting MSG 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5).
Although Chen teaches the gNB and the terminal and the setup message is transmitted (Chen fig. 3, shows UE 31 receiving from BS 33 MSG 4; ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE; ¶ 38, an RRC connection setup message may also be referred to as an RRC setup message) and a second complete message for confirming the RRC connection establishment (Chen fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5; ¶ 45, the Message 5 (MSG 5) may be an RRC connection setup complete message), wherein the second complete message includes the 5G identifier (Chen ¶ 106 and 35) and the above processes of the gNB, Chen does not explicitly disclose the gNB comprising: a transceiver; and a controller configured to: control the transceiver to transmit, to a 
Liu in the same or similar field of endeavor teaches a gNB comprising: a transceiver; and a controller configured to: control the transceiver to transmit to a terminal, control the transceiver to receive from the terminal, and control the transceiver to receive, from the terminal (fig. 12, shows device 1205 having a transceiver coupled to a processor and device communicating with 115; ¶ 163, Device 1205 may be an example of…base station 105; ¶ 164-167; ¶ 42, Base stations 105 described herein may include or may be referred to by those skilled in the art as…a next-generation Node B or giga-nodeB (either of which may be referred to as a gNB)), in case that a setup message is transmitted as a response to the gNB receiving a resume request message for requesting a resumption of a suspended connection, a complete message for confirming a RRC connection establishment (¶ 91, UE 115-a may start an RRC establishment procedure with cell 225-b of base station 105-b by transmitting an RRC resume request via cell 225-b to base station 105-b…base station 105-b may reply with an RRC connection setup on cell 225-b. UE 115-a may transmit an auto-RAC report with either an RRC resume complete message or an RRC connection setup complete message; ¶ 98, Upon receipt of the RRC resume message or RRC connection setup, UE 115-b may transition to an RRC connected state. At 340, UE 115-b may transmit an RRC resume complete message, or an RRC 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Liu’s above teachings. The 
	Although the combination teaches the resume request message for requesting the resumption of the suspended RRC connection is received and the terminal, the combination does not explicitly disclose in case that the resume request message for requesting the resumption of the suspended RRC connection is received from the terminal, the resume request message includes an inactive state radio network temporary identifier (I-RNTI) or a part of the I-RNTI, and the I-RNTI and the part of the I-RNTI are associated with a size of the resume request message.
	Tseng in the same or similar field of endeavor teaches in case that a resume request message for requesting a resumption of a suspended RRC connection is received from a terminal, the resume request message includes an inactive state radio network temporary identifier (I-RNTI) or a part of the I-RNTI, and the I-RNTI and the part of the I-RNTI are associated with a size of the resume request message (¶ 49, UE may transition from RRC_CONNECTED state 262 to RRC_INACTIVE state 264 through an RRC Suspend procedure (e.g., procedure c). Conversely, the UE may transition from RRC_INACTIVE state 264 to RRC_CONNECTED state 262 through an RRC Resume procedure; fig. 3A and ¶ 51, discloses an RRC Resume procedure where a UE transmits a RRC Resume Request message to a Serving Cell; ¶ 43, I-RNTI (inactive-radio network temporary identifier) is a unique identification used to identify the UE context for RRC_INACTIVE UE…In various 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Tseng’s above teachings. The motivation is providing efficient configuration and management for next generation wireless communication networks (Tseng ¶ 2). Known work in one field of endeavor (Tseng prior art) 

Regarding claim 17, the combination teaches the gNB of claim 16, wherein the controller is further configured to: control the transceiver to receive, from the terminal, the resume request message for requesting the resumption of the suspended RRC connection, and control the transceiver to transmit, to the terminal, the setup message as a response to the resume request message (Chen fig. 3, UE 31 and BS 33; ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message; Liu fig. 8 and ¶ 164-167; ¶ 91, UE 115-a may start an RRC establishment procedure with cell 225-b of base station 105-b by transmitting an RRC resume request via cell 225-b to base station 105-b…base station 105-b may reply with an RRC connection setup on cell 225-b. UE 115-a may transmit an auto-RAC report with either an RRC resume complete message or an RRC connection setup complete message; ¶ 98, Upon receipt of the RRC resume message or RRC connection setup, UE 115-b may transition to an RRC connected state. At 340, UE 115-b may transmit an RRC resume complete message, or an RRC connection setup complete message, to base station 105-d; ¶ 62, an RRC connection between a UE 115 and a base station 105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Liu’s teachings of a controller of a base station is configured to: control a transceiver of the base station to receive, to a terminal, a resume request message for requesting a resumption of a suspended RRC connection, and 

	Regarding claims 2 and 7, claims 2 and 7 recite similar limitations of claims 12 and 17, respectively and are thus rejected under similar rationale.

Claim(s) 4, 9, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Liu and Tseng and in further view of 20190335523 by Wu.

Regarding claim 14, the combination teaches the terminal of claim 11, 
wherein the controller is further configured to: control the transceiver to transmit, to the gNB, the request message for requesting the RRC connection establishment, wherein the request message includes the first part of the 5G identifier (Liu fig. 8 and ¶ 139-143 and 42; Chen fig. 3, at 306, UE 31 transmitting to BS 33 MSG 3 (RRC Connection Request) carrying UE ID part 1; ¶ 35, The 5G -S-TMSI may be a UE ID), 
and control the transceiver to receive, from the gNB, the setup message for the RRC connection establishment as a response to the request message (Liu fig. 8 and ¶ 139-143 and 42; Chen fig. 3, at 308, UE 31 receiving from BS 33 MSG 4 in response to MSG 3; ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Liu’s teachings of a controller of a terminal is configured to control a transceiver of the terminal to transmit to a gNB and control the transceiver to receive from the gNB. The motivation is reducing the number of RRC connection registrations (Liu ¶ 5). 
Although the combination teaches the first part of the 5G identifier and the second part of the 5G identifier, the combination does not explicitly disclose the first part of the 5G identifier is predetermined number of rightmost bits of the 5G identifier and the second part of the 5G identifier is remaining bits of the 5G identifier. 
Wu in the same or similar field of endeavor teaches a first part of a 5G identifier is predetermined number of rightmost bits of the 5G identifier and a second part of the 5G identifier is remaining bits of the 5G identifier (¶ 53, the first part of the 5G-S-TMSI (e.g., X) includes M most significant bits of the 5G-S-TMSI, and the second part of the 5G-S-TMSI includes N least significant bits, wherein X, M and N are positive integers and M+N.gtoreq.X. For example, X=48, M=40 and N=8). By modifying the combination’s teachings of the first part of the 5G identifier and the second part of the 5G identifier with Wu’s teachings of a first part of a 5G identifier is predetermined number of rightmost bits of the 5G identifier and a second part 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Wu’s above teachings. The motivation is solving the issue in verifying whether the UE is a valid UE according to UE identity of the UE (Wu ¶ 3-4). Known work in one field of endeavor (Wu prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (solving the issue in verifying whether the UE is a valid UE according to UE identity of the UE) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 19, the combination teaches the gNB of claim 16, 
wherein the controller is further configured to: control the transceiver to receive, from the terminal, the request message for requesting the RRC connection establishment, wherein the request message includes the first part of the 5G identifier (Liu fig. 8 and ¶ 164-167 and 42; Chen fig. 3, at 306, UE 31 transmitting to BS 33 MSG 3 (RRC Connection Request) carrying UE ID part 1; ¶ 35, The 5G -S-TMSI may be a UE ID), 
and control the transceiver to transmit, to the terminal, the setup message for the RRC connection establishment as a response to the request message (Liu fig. 8 and ¶ 164-167 and 42; Chen fig. 3, at 308, UE 31 receiving from BS 33 MSG 4 in response to MSG 3; ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Liu’s teachings of a controller of a gNB is configured to control a transceiver of the gNB to receive from a terminal and control the transceiver to transmit to the terminal. The motivation is reducing the number of RRC connection registrations (Liu ¶ 5). 
Although the combination teaches the first part of the 5G identifier and the second part of the 5G identifier, the combination does not explicitly disclose the first part of the 5G identifier is predetermined number of rightmost bits of the 5G identifier and the second part of the 5G identifier is remaining bits of the 5G identifier. 
Wu in the same or similar field of endeavor teaches a first part of a 5G identifier is predetermined number of rightmost bits of the 5G identifier and a second part of the 5G identifier is remaining bits of the 5G identifier (¶ 53, the first part of the 5G-S-TMSI (e.g., X) includes M most significant bits of the 5G-S-TMSI, and the second part of the 5G-S-TMSI includes N least significant bits, wherein X, M and N are positive integers and M+N.gtoreq.X. For example, X=48, M=40 and N=8). By modifying the combination’s teachings of the first part 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Wu’s above teachings. The motivation is solving the issue in verifying whether the UE is a valid UE according to UE identity of the UE (Wu ¶ 3-4). Known work in one field of endeavor (Wu prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (solving the issue in verifying whether the UE is a valid UE according to UE identity of the UE) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Regarding claims 4 and 9, claims 4 and 9 recite similar limitations of claims 14 and 19, respectively and are thus rejected under similar rationale. 

Claim(s) 5, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Liu and Tseng and in further view of 3GPP TS 23.003 V15.3.0 (hereinafter 3GPP) and in further view of US PGPub 2018/0227871 to Singh et al (hereinafter Singh).

Regarding claim 15, the combination teaches the terminal of claim 11.

3GPP in the same or similar field of endeavor teaches a 5G identifier is included in a 5G globally unique temporary identifier (5G- GUTI) (section 2.10.1, <5G-GUTI> = <GUAMI><5G-TMSI>, where <GUAMI> = <MCC><MNC><AMF Identifier> and <AMF Identifier> = <AMF Region ID><AMF Set ID><AMF Pointer>; section 2.11, The 5G-S-TMSI is the shortened form of the 5G-GUTI to enable more efficient radio signalling procedures…The 5G-S-TMSI shall be constructed from the AMF Set ID, the AMF Pointer and the 5G-TMSI: <5G-S-TMSI> = <AMF Set ID><AMF Pointer><5G-TMSI>. In view of section 2.10.1 which discloses 5G-GUTI is made up <MCC><MNC><AMF Region ID><AMF Set ID><AFM Pointer><5G-TMSI> and in view of section 2.11 which discloses 5G-S-TMSI is made up of <AMF Set ID><AMF Pointer><5G-TMSI>, 5G-GUTI is shortened to <MCC><MNC><AMF Region ID><5G-S-TMSI> and this shows that 5G-S-TMSI is included in 5G-GUTI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with 3GPP’s above teachings. The motivation is enabling a more efficient radio signaling procedure (3GPP section 2.11). Known work in one field of endeavor (3GPP prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (enabling a more efficient radio signaling procedure) or other market forces if the variations are predictable to one or ordinary skill in the art.

Singh in the same or similar field of endeavor teaches the 5G-GUTI has been assigned upon a successful registration of the terminal (¶ 38, UE 101 transmits a registration request; ¶ 39, aforesaid registration request may further include…a temporary user ID (e.g., a 5G-globally unique temporary ID (5G-GUTI)); ¶ 51, the UE 101 may transmit the registration complete message back to the initial AMF 104 so as to confirm that one temporary user ID (e.g., 5G-GUTI) has been assigned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Singh’s above teachings. The motivation is selecting the most appropriate network slice for the user equipment to match a required service type and a working state of the user equipment (Singh ¶ 4). Known work in one field of endeavor (Singh prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (selecting the most appropriate network slice for the user equipment to match a required service type and a working state of the user equipment) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Regarding claims 5, 10 and 20, claims 5, 10 and 20 recite similar limitations of claim 15 and are thus rejected under similar rationale.

Claim (s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20190350002 by Chen et al (hereinafter Chen).

Regarding claim 1, Chen teaches a method of a terminal in a wireless communication system, the method comprising: 
receiving, from a new radio (NR) base station (gNodeB, gNB), a setup message for radio resource control (RRC) connection establishment (fig. 3, shows UE 31 receiving from BS 33 MSG 4 in response to MSG 3 (RRC Connection Request); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE; ¶ 38, an RRC connection setup message may also be referred to as an RRC setup message; ¶ 28, A BS may include, but is not limited to…a gNB), the gNB being connected to a fifth generation (5G) core (5GC) (¶ 26, UE communicates with the network (e.g., …a Next-Generation Core (NGC) network…) through a Radio Access Network (RAN) established by the BS ;¶ 28, A BS may include, but is not limited to…a gNB and discloses a 5GC); 
obtaining a 5G identifier of the terminal, which has been assigned before receiving the setup message, the 5G identifier including a first part and a second part (¶ 49, a UE may segment the UE ID into two parts: a UE ID part 1…the UE may transmit the UE ID part 1 in a first message; fig. 3, shows UE 31 transmission MSG 3 (RRC Connection Request) to BS 33 carrying UE ID part 1 and MSG 3 being sent/received before receiving/transmitting MSG 4; ¶ 35, The 5G -S-TMSI may be a UE ID. Although not explicitly stated, since there is segmenting a defined/ assigned UE ID/5G-S-TMSI of the UE into at least UE ID part 1, which is transmitted by the UE in MSG 3 before receiving/transmitting MSG 4, the UE must obtain the defined/ assigned UE ID/5G-S-TMSI before transmitting the MSG 3, which is before receiving/transmitting MSG 4); 
transmitting, to the gNB, in case that the setup message is received as a response to the terminal transmitting a request message for requesting the RRC connection establishment, a first complete message for confirming the RRC connection establishment, wherein the first complete message includes the second part of the 5G identifier and the first complete message does not include the first part of the 5G identifier (given non patentable weight since the as a response to the terminal transmitting a request message for requesting the RRC connection establishment” is not satisfied. See MPEP 2111.04(II) for more information);
and transmitting, to the gNB, in case that the setup message is received as a response to the terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection, a second complete message for confirming the RRC connection establishment, wherein the second complete message includes the 5G identifier (given non patentable weight since the condition “in case that the setup message is received as a response to the terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection” is not satisfied. See MPEP 2111.04(II) for more information),
wherein, in case that the resume request message for requesting the resumption of the suspended RRC connection is transmitted to the gNB, the resume request message includes an inactive state radio network temporary identifier (I-RNTI) or a part of the I-RNTI, and the I-RNTI and the part of the I-RNTI are associated with a size of the resume request message (given non patentable weight since the condition “in case that the resume request message for requesting the resumption of the suspended RRC connection is transmitted to the base station” is not satisfied. See MPEP 2111.04(II) for more information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5). 


transmitting, to a terminal, a setup message for radio resource control (RRC) connection establishment (fig. 3, shows UE 31 receiving from BS 33 MSG 4 in response to MSG 3 (RRC Connection Request); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE; ¶ 38, an RRC connection setup message may also be referred to as an RRC setup message); 
receiving, from the terminal, in case that the setup message is transmitted as a response to the gNB receiving a request message for requesting the RRC connection establishment, a first complete message for confirming the RRC connection establishment, wherein the first complete message includes a second part of a 5G identifier and the first complete message does not include a first part of the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 which is based on BS 33 receiving MSG 3 and MSG 5 carrying UE ID part 2. Thus, fig. 3 shows no UE ID part 1 in MSG 5; ¶ 34, a Message 3 (MSG 3) (e.g., an RRC connection request message); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE, and the Message 5 (MSG 5) may be an RRC connection setup complete message sent to the BS; ¶ 35, The 5G -S-TMSI may be a UE ID); 
and receiving, from the terminal, in case that the setup message is transmitted as a response to the gNB receiving a resume request message for requesting a resumption of a suspended RRC connection, a second complete message for confirming the RRC connection establishment, wherein the second complete message includes the 5G identifier (given non patentable weight since the condition “in case that the setup message is transmitted as a response to the base station receiving a resume request message for requesting a resumption of a suspended RRC connection” is not satisfied. See MPEP 2111.04(II) for more information),
wherein the 5G identifier has been assigned to the terminal before transmitting the setup message (¶ 49, a UE may segment the UE ID into two parts: a UE ID part 1…the UE may transmit the UE ID part 1 in a first message; fig. 3, shows UE 31 transmission MSG 3 (RRC Connection Request) to BS 33 carrying UE ID part 1 and MSG 3 being sent/received before receiving/transmitting MSG 4; ¶ 35, The 5G -S-TMSI may be a UE ID. Although not explicitly stated, since there is segmenting a defined/ assigned UE ID/5G-S-TMSI of the UE into at least UE ID part 1, which is transmitted by the UE in MSG 3 before receiving/transmitting MSG 4, the UE must obtain the defined/ assigned UE ID/5G-S-TMSI before the segmentation and transmitting the MSG 3, which is before receiving/transmitting MSG 4), and
wherein in case that the resume request message for requesting the resumption of the suspended RRC connection is received from the terminal, the resume request message includes an inactive state radio network temporary identifier (I-RNTI) or a part of the I-RNTI, and the I-RNTI and the part of the I-RNTI are associated with a size of the resume request message (given non patentable weight since the condition “in case that the resume request message for requesting the resumption of the suspended RRC connection is received from the terminal” is not satisfied. See MPEP 2111.04(II) for more information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5). 

Claim (s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20190350002 by Chen et al (hereinafter Chen) and in view of US PGPub 20210067945 by Liu et al (hereinafter Liu).

Regarding claim 11, Chen teaches a terminal in a wireless communication system (fig. 3, UE 31), the terminal comprising: 
to receive, from a new radio (NR) base station (gNodeB, gNB), a setup message for radio resource control (RRC) connection establishment (fig. 3, shows UE 31 receiving from BS 33 MSG 4 in response to MSG 3 (RRC Connection Request); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE; ¶ 38, an RRC connection setup message may also be referred to as an RRC setup message), the gNB being connected to a fifth generation (5G) core (5GC) (¶ 26, UE communicates with the network (e.g., …a Next-Generation Core (NGC) network…) through a Radio Access Network (RAN) established by the BS ;¶ 28, A BS may include, but is not limited to…a gNB and discloses a 5GC),
obtain a 5G identifier of the terminal, which has been assigned before receiving the setup message, the 5G identifier including a first part and a second part (¶ 49, a UE may segment the UE ID into two parts: a UE ID part 1…the UE may transmit the UE ID part 1 in a first message; fig. 3, shows UE 31 transmission MSG 3 (RRC Connection Request) to BS 33 carrying UE ID part 1 and MSG 3 being sent/received before receiving/transmitting MSG 4; ¶ 35, The 5G -S-TMSI may be a UE ID. Although not explicitly stated, since there is segmenting a defined/ assigned UE ID/5G-S-TMSI of the UE into at least UE ID part 1, which is transmitted by the UE in MSG 3 before receiving/transmitting MSG 4, the UE must obtain the defined/ assigned UE ID/5G-S-TMSI before transmitting the MSG 3, which is before receiving/transmitting MSG 4), 
to transmit, to the gNB, in case that the setup message is received as a response to the terminal transmitting a request message for requesting the RRC connection establishment, a first complete message for confirming the RRC connection establishment, wherein the first complete message includes a part of the 5G identifier and the first complete message does not include the first part of the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 which is based on UE 31 transmitting MSG 3 and MSG 5 carrying UE ID part 2. Thus, fig. 3 shows no UE ID part 1 in MSG 5; ¶ 34, a Message 3 (MSG 3) (e.g., an RRC connection request message); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE, and the Message 5 (MSG 5) may be an RRC connection setup complete message sent to the BS; ¶ 35, The 5G -S-TMSI may be a UE ID), 
and to transmit, to the gNB, a second complete message for confirming the RRC connection establishment, wherein the second complete message includes the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 and MSG 5 carrying UE ID part 2; ¶ 106, In some other implementations, the UE ID part 2 may be the complete UE ID information bits; ¶ 35, The 5G -S-TMSI may be a UE ID). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5). 
	Although Chen teaches the terminal and the gNB and the setup message is received (Chen fig. 3, shows UE 31 receiving from BS 33 MSG 4; ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE; ¶ 38, an RRC connection setup message may also be referred to as an RRC setup message) and a second complete message for confirming the RRC connection establishment (Chen fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5; ¶ 45, the Message 5 (MSG 5) may be an RRC connection setup complete message), wherein the second complete message includes the 5G identifier (Chen ¶ 106 and 35) and the above processes of the terminal, Chen does not explicitly disclose the terminal comprising a transceiver; and a controller configured to: control the transceiver to receive, from a gNB, a setup message for radio resource control (RRC) connection establishment, obtain a 5G identifier of the terminal, which has been assigned before receiving the setup message, control the transceiver to transmit, to the gNB, in case that the setup message is received as a response to the terminal transmitting a request message for requesting the RRC connection establishment, a first complete message for confirming the RRC connection establishment, wherein the first complete message includes a part of the 5G identifier, and control the transceiver to transmit, to the gNB, in case that the setup message is received as a response to the terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection, a second complete message for confirming the RRC connection establishment, wherein the second complete message includes the 5G identifier.
	Liu in the same or similar field of endeavor teaches a terminal comprising: a transceiver; and a controller configured to: control the transceiver to control the transceiver to receive from a gNB, perform an operation of the terminal, control the transceiver to transmit to the base station (fig. 8, wireless device 805 having a transceiver coupled to a processor and wireless device communicating with 105; ¶ 139-143; ¶ 42, Base stations 105 described herein may include or may be referred to by those skilled in the art as…a next-generation Node B or giga-nodeB (either of which may be referred to as a gNB)), and control the transceiver to transmit, to the gNB, in case that the setup message is received as a response to the terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection, a complete message for confirming a RRC connection establishment (fig. 8 and ¶ 139-143; ¶ 91, UE 115-a may start an RRC establishment procedure with cell 225-b of base station 105-b by transmitting an RRC resume request via cell 225-b to base station 105-b…base station 105-b may reply with an RRC connection setup on cell 225-b. UE 115-a may transmit an auto-RAC report with either an RRC resume complete message or an RRC connection setup complete message; ¶ 98, Upon receipt of the RRC resume message or RRC connection setup, UE 115-b may transition to an RRC connected state. At 340, UE 115-b may transmit an RRC resume complete message, or an RRC connection setup complete message, to base station 105-d; ¶ 62, an RRC connection between a UE 115 and a base station 105). By modifying Chen’s teachings of the terminal and the gNB and the setup message is received and a second complete message for confirming the RRC connection establishment, wherein the second complete message includes the 5G identifier and the above processes of the terminal with Liu’s teachings of a terminal comprising: a transceiver; and a controller configured to: control the transceiver to control the transceiver to receive from a gNB, perform an operation of the terminal, control the transceiver to transmit to the gNB, and control the transceiver to transmit, to the gNB, in case that the setup message is received as a response to the terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection, a complete message for confirming a RRC connection establishment, the modification results in the terminal comprising a transceiver; and a controller configured to: control the transceiver to receive, from a gNB, a setup message for radio resource control (RRC) connection establishment, obtain a fifth generation (5G) identifier of the terminal, which has been assigned before receiving the setup message, control the transceiver to transmit, to the gNB, in case that the setup message is received as a response to the terminal transmitting a request message for requesting the RRC connection establishment, a first complete message for confirming the RRC connection establishment, wherein the first complete message includes a part of the 5G identifier, and control the transceiver to transmit, to the gNB, in case that the setup message is received as a response to the terminal transmitting a resume request message for requesting a resumption of a suspended RRC connection, a second complete message for confirming the RRC connection establishment, wherein the second complete message includes the 5G identifier.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Liu’s above teachings. The motivation is reducing the number of RRC connection registrations (Liu ¶ 5). Known work in one field of endeavor (Liu prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (reducing the number of RRC connection registrations) or other market forces if the variations are predictable to one or ordinary skill in the art.
	Regarding “wherein in case that the resume request message for requesting the resumption of the suspended RRC connection is transmitted to the gNB, the resume request message includes an inactive state radio network temporary identifier (I-RNTI) or a part of the I-RNTI, and the I-RNTI and the part of the I-RNTI are associated with a size of the resume request message”, this wherein clause is given non-patentable weight since the condition “in case that the resume request message for requesting the resumption of the suspended RRC connection is transmitted to the gNB” is not satisfied and this wherein clause does not limit this claim to a particular structure nor does this wherein clause further limit or tied to any one of the recited structures, e.g., the transceiver or the controller (see MPEP 2111.04 for more information).

Regarding claim 16, Chen teaches a new radio (NR) base station (gNodeB, gNB) connected to a fifth generation (5G) core (5GC) in a wireless communication system (fig. 3, BS 33; ¶ 26, UE communicates with the network (e.g., …a Next-Generation Core (NGC) network…) through a Radio Access Network (RAN) established by the BS ;¶ 28, A BS may include, but is not limited to…a gNB and discloses a 5GC), the gNB comprising: 
to transmit, to a terminal, a setup message for radio resource control (RRC) connection establishment (fig. 3, shows UE 31 receiving from BS 33 MSG 4 in response to MSG 3 (RRC Connection Request); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE; ¶ 38, an RRC connection setup message may also be referred to as an RRC setup message), 
to receive, from the terminal, in case that the setup message is transmitted as a response to the gNB receiving a request message for requesting the RRC connection establishment, a first complete message for confirming the RRC connection establishment, wherein the first complete message includes a second part of a 5G identifier and the first complete message does not include a first part of the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 which is based on BS 33 receiving MSG 3 and MSG 5 carrying UE ID part 2. Thus, fig. 3 shows no UE ID part 1 in MSG 5; ¶ 34, a Message 3 (MSG 3) (e.g., an RRC connection request message); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE, and the Message 5 (MSG 5) may be an RRC connection setup complete message sent to the BS; ¶ 35, The 5G -S-TMSI may be a UE ID),
and to receive, from the terminal, a second complete message for confirming the RRC connection establishment, wherein the second complete message includes the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 and MSG 5 carrying UE ID part 2; ¶ 106, In some other implementations, the UE ID part 2 may be the complete UE ID information bits; ¶ 35, The 5G -S-TMSI may be a UE ID), 
wherein the 5G identifier has been assigned to the terminal before transmitting the setup message (¶ 49, a UE may segment the UE ID into two parts: a UE ID part 1…the UE may transmit the UE ID part 1 in a first message; fig. 3, shows UE 31 transmission MSG 3 (RRC Connection Request) to BS 33 carrying UE ID part 1 and MSG 3 being sent/received before receiving/transmitting MSG 4; ¶ 35, The 5G -S-TMSI may be a UE ID. Although not explicitly stated, since there is segmenting a defined/ assigned UE ID/5G-S-TMSI of the UE into at least UE ID part 1, which is transmitted by the UE in MSG 3 before receiving/transmitting MSG 4, the UE must obtain the defined/ assigned UE ID/5G-S-TMSI before the segmentation and transmitting the MSG 3, which is before receiving/transmitting MSG 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5).
Although Chen teaches the gNB and the terminal and the setup message is transmitted (Chen fig. 3, shows UE 31 receiving from BS 33 MSG 4; ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE; ¶ 38, an RRC connection setup message may also be referred to as an RRC setup message) and a second complete message for confirming the RRC connection establishment (Chen fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5; ¶ 45, the Message 5 (MSG 5) may be an RRC connection setup complete message), wherein the second complete message includes the 5G identifier (Chen ¶ 106 and 35) and the above processes of the gNB, Chen does not explicitly disclose the gNB comprising: a transceiver; and a controller configured to: control the transceiver to transmit, to a terminal, a setup message for radio resource control (RRC) connection establishment, control the transceiver to receive, from the terminal, in case that the setup message is transmitted as a response to the gNB receiving a request message for requesting the RRC connection establishment, a first complete message for confirming the RRC connection establishment, wherein the first complete message includes a second part of a 5G identifier and the first complete message does not include a first part of the 5G identifier, and control the transceiver to receive, from the terminal, in case that the setup message is transmitted as a response to the gNB receiving a resume request message for requesting a resumption of a suspended RRC connection, a second complete message for confirming the RRC connection establishment, wherein the second complete message includes the 5G identifier. 
Liu in the same or similar field of endeavor teaches a gNB comprising: a transceiver; and a controller configured to: control the transceiver to transmit to a terminal, control the transceiver to receive from the terminal, and control the transceiver to receive, from the terminal (fig. 12, shows device 1205 having a transceiver coupled to a processor and device communicating with 115; ¶ 163, Device 1205 may be an example of…base station 105; ¶ 164-167; ¶ 42, Base stations 105 described herein may include or may be referred to by those skilled in the art as…a next-generation Node B or giga-nodeB (either of which may be referred to as a gNB)), in case that a setup message is transmitted as a response to the gNB receiving a resume request message for requesting a resumption of a suspended connection, a complete message for confirming a RRC connection establishment (¶ 91, UE 115-a may start an RRC establishment procedure with cell 225-b of base station 105-b by transmitting an RRC resume request via cell 225-b to base station 105-b…base station 105-b may reply with an RRC connection setup on cell 225-b. UE 115-a may transmit an auto-RAC report with either an RRC resume complete message or an RRC connection setup complete message; ¶ 98, Upon receipt of the RRC resume message or RRC connection setup, UE 115-b may transition to an RRC connected state. At 340, UE 115-b may transmit an RRC resume complete message, or an RRC connection setup complete message, to base station 105-d; ¶ 62, an RRC connection between a UE 115 and a base station 105). By modifying Chen’s teachings of the gNB and the terminal and the setup message is transmitted and a second complete message for confirming the RRC connection establishment, wherein the second complete message includes the 5G identifier and the above processes of the gNB with Liu’s teachings of a gNB comprising: a transceiver; and a controller configured to: control the transceiver to transmit to a terminal, control the transceiver to receive from the terminal, and control the transceiver to receive, from the terminal, in case that a setup message is transmitted as a response to the gNB receiving a resume request message for requesting a resumption of a suspended connection, a complete message for confirming a RRC connection establishment, the modification results in the gNB comprising: a transceiver; and a controller configured to: control the transceiver to transmit, to a terminal, a setup message for radio resource control (RRC) connection establishment, control the transceiver to receive, from the terminal, in case that the setup message is transmitted as a response to the gNB receiving a request message for requesting the RRC connection establishment, a first complete message for confirming the RRC connection establishment, wherein the first complete message includes a second part of a 5G identifier and the first complete message does not include a first part of the 5G identifier, and control the transceiver to receive, from the terminal, in case that the setup message is transmitted as a response to the gNB receiving a resume request message for requesting a resumption of a suspended RRC connection, a second complete message for confirming the RRC connection establishment, wherein the second complete message includes the 5G identifier.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Liu’s above teachings. The motivation is reducing the number of RRC connection registrations (Liu ¶ 5). Known work in one field of endeavor (Liu prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (reducing the number of RRC connection registrations) or other market forces if the variations are predictable to one or ordinary skill in the art.
from the terminal” is not satisfied and this wherein clause does not limit this claim to a particular structure nor does this wherein clause further limit or tied to any one of the recited structures, e.g., the transceiver or the controller (see MPEP 2111.04 for more information).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476